EXHIBIT 10.4
 
PATENT ASSIGNMENT AGREEMENT
 
THIS PATENT ASSIGNMENT AGREEMENT (the “Agreement”) is made and is effective as
of September 15, 2011 (the “Effective Date”), by and between UNIGENE
LABORATORIES, INC., a Delaware corporation having a place of business at 110
Little Falls Road, Fairfield, NJ 07004 (hereinafter referred to as “Company”)
and KIERAN MURPHY, LLC, having its office at 100 West Road, Suite 300, Towson,
MD 21210 (hereinafter referred to as “Murphy”).
 
RECITALS
 
WHEREAS, Company and Murphy entered into an Exclusive License Agreement
(hereinafter the “Exclusive License Agreement”) and a Consulting Agreement
(hereinafter the “Consulting Agreement”) on November 30, 2006; and whereas both
the Exclusive License Agreement and the Consulting Agreement have been
terminated according to the provisions of those agreements by letters dated
September 15, 2011, and thus Company has no responsibility for any patents or
patent applications under these agreements;
 
WHEREAS, Company desires to assign irrevocably the entirety of its ownership
interest in the Company Patent Rights (as defined below) and Murphy desires to
acquire such ownership interest in the Company Patent Rights.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.           DEFINITIONS
 
1.1.           “Affiliate” means, with respect to any Person, any other Person
which directly or indirectly controls, is controlled by or is under common
control with such Person. Control shall mean the right to control, or actual
control of, management of such other entity, whether by ownership of more than
fifty percent (50%) of the voting securities, by agreement or otherwise.
 
1.2.           “Confidential Information” shall mean all proprietary and
confidential business or technical information, or data owned by a party and
disclosed by that party to the other party pursuant to this Agreement including,
without limitation, manufacturing, marketing, financial, personnel, scientific
and other business information and plans, all other tangible and intangible
information and know-how relating to the Invention and the material terms of
this Agreement, whether in oral, written, graphic or electronic form.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.           “Effective Date” means the date so identified in the first
paragraph on the first page of this Agreement.
 
1.4.           “First Commercial Sale” means the first sale of a Covered Product
(as defined herein) to a third party by Murphy or its Affiliate or a licensee or
sublicensee.
 
1.5.           “Covered Product” means any product, service, process, or
procedure that is covered by a Valid Claim (as defined herein) in Company Patent
Rights or whose discovery, development, registration, manufacture, use, or sale
would constitute an infringement of any Valid Claim within Company Patent
Rights.
 
1.6.           “Company Patent Rights” means the patents and patent applications
listed on Exhibit A attached hereto including, U.S. Patent Applications
currently filed, and U.S. Patents issuing on any of the above mentioned
applications, and PCT and foreign patents and patent applications corresponding
to all of the foregoing in which Company has an ownership interest, including
any reissues, renewals, extensions (including governmental equivalents thereto),
substitutions, continuations, and divisions thereof.
 
1.7.           “Net Sales” means the total of the gross consideration due for
Covered Products made, used, leased, transferred, distributed, sold or otherwise
disposed of directly by Murphy and its Affiliates, less the sum of the following
actual and customary deductions included on the invoice and actually paid: (a)
cash, trade, or quantity discounts; (b) amounts repaid or credited to customers
on account of rejections or returns; (c) sales or use taxes imposed upon
particular sales; (d) import/export duties and other governmental charges; and
(e) other transportation charges including insurance charges. In the event
Murphy or any of its Affiliates makes a transfer of a Covered Product to a third
party for other than monetary consideration or for less than fair market value,
such transfer shall be considered a sale hereunder to be calculated at a fair
market value for accounting and royalty purposes. A Covered Product shall be
deemed made, used, leased, transferred, sold or otherwise disposed of at any
time Murphy or any of its Affiliates invoices for such Covered Product.
 
 
 

--------------------------------------------------------------------------------

 
 
1.8.           “Person” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.
 
1.10.           “Territory” means any country where there are Company Patent
Rights.
 
1.11.           “Valid Claim” means a claim of an issued, unexpired Company
Patent Right that has not lapsed or become abandoned and that has not been
declared or rendered invalid by reissue, disclaimer or an unreversed or
unappealable decision or judgment rendered by a court or other governmental
agency of competent jurisdiction. Valid Claim shall also mean a claim of an
application pending not longer than five (5) years after its earliest filing
date.
 
2.           ASSIGNMENT
 
2.1.          Assignment. Subject to the limitations set forth in this
Agreement, Company irrevocably transfers and assigns to Murphy on the Effective
Date all of its right, title and interest in and to the Company Patent Rights
that Company has as of the Effective Date.  Murphy shall be solely responsible
for all actions and all costs whatsoever, including taxes, attorney's fees and
patent office fees in any jurisdiction associated with the perfection of
Murphy’s right, title, and interest in and to each patent and patent application
included in the Company Patent Rights, provided however, upon Murphy’s written
request, Company shall execute all documents and instruments, and shall do all
lawful acts, in each case as may be reasonably necessary and at Murphy’s
expense, to perfect Murphy’s right, title, and interest in and to the Company
Patent Rights.  Company hereby appoints Murphy as its duly authorized agent,
representative, and attorney to execute, file, and deliver any such documents
and instruments on behalf of Company as may be necessary for the purpose of this
giving effect to this agreement and to perfect Murphy’s right, title and
interest in and to the Company Patent Rights.  Company represents and warrants
that it has not pledged, sub-licensed, assigned or otherwise granted or conveyed
any right or interest (“potential encumbrances”) in the Company Patent Rights
(except as disclosed in Exhibit B) and shall have obtained the release and
discharge of any and all potential encumbrances prior to the Effective Date of
this Agreement.  Company shall provide satisfactory evidence of such to Murphy
and if applicable shall register any such release or discharge with the USPTO
and any other applicable patent office prior to execution of this Agreement.
Without limiting the generality of the foregoing, Company shall obtain the
release of any and all security interest or conveyance purportedly granted to
Victory Park Management, LLC.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           PAYMENTS
 
3.1.          License, Sublicense or Transfer Payment. With respect to all
consideration received by Murphy from any licensee or sublicensee with respect
of any Covered Product, Murphy shall pay Company during the term of this
Agreement a royalty equal to forty percent (40%) of (i) annual net proceeds; and
(ii) all earned royalty payments received by Murphy from any licensee or
sublicensee based on Net Sales of Covered Product by licensee or
sublicensee.  In the event of a sale, transfer, merger, acquisition or similar
transaction of Murphy or any of the Company Patent Rights, Murphy shall pay
Company forty percent (40%) of all consideration received by Murphy on account
of the Company Patent Rights.  Murphy shall be obligated to collect all payment
obligations due Company relating to the licenses, sublicenses, or transfers and
summarize and deliver all reports due Company relating to the licenses,
sublicenses, or transfers.
 
3.2          Fee Payments. Murphy agrees to pay to Company a non-refundable
Closing Fee of five thousand dollars ($5,000) payable to Company on the
Effective Date (“Closing Fee”).  Further, Murphy agrees to pay to Company a
non-refundable fee of fifteen thousand dollars ($15,000) payable to Company on
February 1, 2012 (“February 2012 Fee”). Additionally, Murphy agrees to pay to
Company a non-refundable annual fee of five thousand dollars ($5,000) payable to
Company on February 1st of each year until regulatory approval or written notice
by Murphy to Company that Murphy is abandoning all Company Patent Rights
(“Annual Fee”).  The first Annual Fee of five thousand dollars ($5,000) shall be
paid by Murphy to Company on February 1, 2013.  For the avoidance of any doubt
if the Annual Fee is paid on February 1st in year 5 and regulatory approval is
granted on June 1st in year 5, no refund will be due to Murphy. The Closing Fee,
February 2012 Fee, and the Annual Fee will not be considered as an advance
payment on royalties due hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.          Milestone Payments. Murphy agrees to pay to Company a
non-refundable payment of five hundred thousand dollars ($500,000) payable to
Company upon commencement of a Phase 3 clinical trial in respect of any Covered
Product.  Murphy further agrees to pay to Company a non-refundable payment of
one million dollars ($1,000,000) payable to Company upon first regulatory
approval from any regulatory agency worldwide in respect of any Covered Product.
 
4.           ROYALTIES
 
4.1.           Royalties. In the event that Murphy elects to directly market and
sell the Covered Product without a licensee or sublicensee, then Murphy shall
pay to Company during the term of this Agreement a royalty equal to ten percent
(10%) of annual Net Sales until a maximum amount of fifteen million dollars
($15,000,000) in royalties have been paid to Company.  After fifteen million
dollars ($15,000,000) in royalties have been paid to Company, then Murphy shall
pay to Company during the term of this Agreement a royalty equal to seven and
one-half percent (7 1/2%) of annual Net Sales.  Sales among Murphy and its
Affiliates for ultimate third party use shall be disregarded for purposes of
computing royalties; royalties shall be payable only upon sales or transfers
between, or uses by, unrelated third parties and shall be based on arms-length
consideration.
 
4.2.            Payments. Royalties and other amounts payable to Company
pursuant to Section 4 hereof shall be paid to Company sixty (60) days after the
end of each calendar quarter.  Each such payment will be for unpaid royalties
and other payments that accrued within or prior to Murphy’s most recently
completed calendar quarter.
 
4.3           Method of Payment. All amounts due Company shall be payable in
United States Dollars. When Covered Products are sold for monies other than
United States Dollars, the earned royalties will first be determined in the
foreign currency of the country in which such Covered Products were sold and
then converted into equivalent United States Dollars. The exchange rate will be
the United States Dollar buying rate quoted in the Wall Street Journal on the
last day of the reporting period.
 
 
 

--------------------------------------------------------------------------------

 
 
4.4.           Taxes. Murphy shall be responsible for any and all taxes, fees,
or other charges imposed by the government of any country outside the United
States on the remittance of royalty income for sales occurring in any such
country. Murphy shall also be responsible for all bank transfer charges.
 
5.           DILIGENCE
 
5.1.           Obligations. Murphy, upon execution of this Agreement, shall use
commercially reasonable efforts to develop and license or sublicense the Covered
Products.
 
5.2.           Standards. Murphy shall be entitled to exercise prudent and
reasonable business judgment in meeting its diligence obligations in this
Article 5.
 
6.           PROGRESS AND ROYALTY REPORTS
 
6.1.           Progress Report. Beginning twelve (12) months after the Effective
Date, and annually thereafter, Murphy shall submit to Company a progress report
covering Murphy’s and its licensee’s or sublicensee’s activities related to the
development and testing of all Covered Products and the obtaining of the
governmental approvals necessary for marketing.
 
6.2.           First Commercial Sale. Murphy shall report to Company in its
immediately subsequent progress and royalty report the date of First Commercial
Sale of each Covered Product in each country.
 
6.3. Royalty and Other Payments Report. Upon the earlier of (i) the execution of
a U.S. or worldwide license or sublicense for a Covered Product, or (ii) the
First Commercial Sale of a Covered Product anywhere in the world, Murphy will
make quarterly royalty and other payment reports to Company. Each such report
will cover Murphy’s most recently completed calendar quarter and will show (a)
the units, gross sales and Net Sales of each type of Covered Product sold by
Murphy, licensee or sublicensee; (b) the royalties and other amounts, in U.S.
dollars, payable hereunder; (c) the method used to calculate the royalty and
other amounts; (d) the exchange rates used, if any.
 
6.4. No Sales. If no sales of Covered Products have been made during any
reporting period, and no fees are due, a statement to this effect shall be made
by Murphy.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           BOOKS AND RECORDS
 
7.1.           Right to Audit. Murphy shall keep full and accurate books and
records in sufficient detail so that all amounts due and payable to Company
hereunder can be properly calculated. Such books and records shall be preserved
for at least three (3) years from the date of the entry to which they pertain
and shall be open to an annual audit by an independent certified public
accountant for the term of this Agreement and one (1) year thereafter. Murphy
shall keep and maintain books and records of licensing revenues and Net Sales,
as applicable. Such records shall be open to inspection at any reasonable time
during business hours not more often than once each calendar year within three
(3) years after the period to which such records relate by an independent
Certified Public Accountant selected by Company, to whom Murphy has no
reasonable objection, who shall have the right to examine the books and records
kept pursuant to this Agreement and report findings of said examination of
records to Company but only insofar as it is necessary to evidence any mistake
or impropriety on the part of Murphy. Said public accountant shall treat as
confidential and shall not disclose to Company any information other than
information to which Company is entitled pursuant to any provision of this
Agreement. In the event that such inspection determines that the licensing
revenues or Net Sales were understated by more than five percent (5%) by Murphy,
such party shall bear the cost of the audit. In all other events, the fees and
expenses of such audit shall be borne by Company and if the Net Sales are found
to be overstated, Company shall promptly refund the difference to Murphy.
 
8.           TERM OF THE AGREEMENT
 
8.1. Term. Unless otherwise terminated by operation of law or by acts of the
parties in accordance with the provisions of this Agreement, this Agreement
shall be in force from the Effective Date and shall remain in effect in each
country of the Territory until the expiration of the last-to-expire patent
included in the Company Patent Rights in such country.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2.           Survival. Any expiration or termination of this Agreement shall
not affect the rights and obligations set forth in the following Articles:
 
 

Article 7   Books and Records Article 11
Disposition of Covered Products and Information on hand upon
Termination              
Article 12   Use of Names, Trademarks Article 16  Indemnification and Insurance
Article 21  Governing Law Article 22 Confidentiality

                                                                                                                                                                     
9.           TERMINATION FOR CAUSE BY EITHER PARTY
 
9.1.          Material Breach. If one party should breach or fail to perform any
material provision of this Agreement, then the other party may give written
notice of such default (the “Notice of Default”) to the breaching party. If
Notice of Default is given and the breaching party fails to cure such default
within sixty (60) days thereof, the non-breaching party shall have the right to
terminate this Agreement by a second written notice (the “Notice of
Termination”) to the breaching party. If a Notice of Termination is sent to
breaching party, this Agreement shall automatically terminate on the effective
date of such notice as set forth in Section 16.1 herein.
 
9.2.          Obligations. Termination shall not relieve the breaching party of
its obligation to pay all amounts due to the non-breaching party as of the
effective date of termination and shall not impair any accrued rights of the
non-breaching party.
 
9.3.          Termination upon Insolvency. Either party shall have the right to
terminate this Agreement forthwith by giving written notice of termination to
the other party at any time upon or after the filing by a party of a petition in
bankruptcy or insolvency, or upon or after any adjudication that a party is
bankrupt or insolvent, or upon or after the filing by a party of any petition or
answer seeking judicial reorganization, readjustment or arrangement of the
business of a party under any law relating to bankruptcy or insolvency, or upon
or after the appointment of a receiver for all or substantially all of the
property of a party, or upon or after the making of any assignment or attempted
assignment for the benefit of creditors, or upon or after the institution of any
proceeding or passage of any resolution for the liquidation or winding up of a
party’s business or for termination of its corporate life.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           DISPOSITION OF COVERED PRODUCTS AND INFORMATION
ON HAND UPON TERMINATION
 
10.1. Information on hand upon Termination. Upon termination of this Agreement
by either party (i) Murphy or its licensees or sublicensees shall have the right
to dispose of all previously made or partially made Covered Products (Murphy may
complete partially made Covered Products), but no more, within a period of one
hundred and eighty (180) days after the initial Notice of Termination given
pursuant to Sections 9.1, hereunder, provided, however, that the disposition of
such Covered Products shall be subject to the terms of this Agreement including,
but not limited to, the payment of royalties at the rate and at the time
provided herein and the rendering of reports thereon; and (ii) Murphy shall
promptly return or destroy, and shall cause its Affiliates and licensee or
sublicensees to return or destroy, all property belonging to Company, except
that Murphy, licensee and sublicensee may each retain one copy of written
material for record purposes only.
 
11.           USE OF NAMES, TRADEMARKS
 
11.1.           Use of Names, Trademarks. Nothing contained in this Agreement
shall be construed as granting any right to Murphy, its Affiliates, licensees or
sublicensees to use in advertising, publicity, or other promotional activities
or otherwise any name, trade name, trademark, or other designation of Company.
 
12.           LIMITED WARRANTY
 
12.1.           Limited Warranty. This grant of rights and the associated
Company Patent Rights are provided on an “AS IS” BASIS, WITHOUT WARRANTIES OR
CONDITIONS OF ANY KIND, either express or implied, including, without
limitation, any warranties or conditions of TITLE, NON-INFRINGEMENT,
MERCHANTABILITY, or FITNESS FOR A PARTICULAR PURPOSE.  Company does not warrant
that any invention which may be the subject of a patent application included in
the Company Patent Rights is or will be patentable.  Nothing contained in this
Agreement shall be construed as a warranty or representation that the use of the
Company Patent Rights will be free from infringement of patents or other
intellectual property or proprietary rights of third parties.
 
 
 

--------------------------------------------------------------------------------

 
 
12.2.           Damage. IN NO EVENT WILL COMPANY OR MURPHY BE LIABLE, ONE TO THE
OTHER, FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION, LOST PROFITS, RESULTING FROM EXERCISE OF THIS GRANT OR
MANUFACTURE, SALE, OR USE OF COVERED PRODUCTS OR COMPANY PATENT RIGHTS GRANTED
HEREUNDER.
 
12.3. Certification and Authorization. Each of Murphy and Company represent and
warrant to the other that:
 
 
(a)
It is duly organized and validly existing under the laws of its state of
incorporation or formation, and has full corporate or other state authorized
power and authority to enter into this Agreement and to carry out the provisions
hereof.

 
(b)
It is duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the Person or Persons executing this Agreement on its
behalf has been duly authorized to do so by all requisite action.

 
(c)
This Agreement to which Murphy and Company are parties has been duly executed
and delivered by Murphy and Company and such Agreement to which Murphy and
Company are parties constitutes the legal, valid and legally binding obligations
of Murphy and Company enforceable against the parties in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles of general application.

 
 
 

--------------------------------------------------------------------------------

 
 
13.           PATENT PROSECUTION AND MAINTENANCE
 
13.1.          Prosecution. Murphy shall decide in its sole discretion whether
it will prosecute and maintain the patents and patent applications included in
the Company Patent Rights, listed in Exhibit A hereto.  Murphy may provide
Company with copies of all relevant documentation so that Company may be
informed and apprised of the continuing prosecution, and Company agrees to keep
all such documentation confidential.
 
13.2.          Extension. Company shall cooperate with Murphy in applying for an
extension of the term of any patent included within Company Patent Rights if
permitted under the Drug Price Competition and Patent Term Restoration Act of
1984. Murphy shall prepare all such documents, and Company agrees to promptly
execute such documents and to promptly take such additional action as Murphy may
reasonably request in connection therewith.
 
13.3.          Costs. All future costs of preparing, filing, prosecuting,
defending, and maintaining all United States and P.C.T. international patent
applications and/or patents, including interferences and oppositions, and all
corresponding foreign patent applications and patents covered by Company Patent
Rights, shall be borne solely by Murphy.  Murphy understands and acknowledges
that Company will not be responsible for any costs related to the Company Patent
Rights.  Any costs shall be payable by Murphy within thirty (30) days of the
date such costs are invoiced by Company to Murphy.
 
14.           PATENT INFRINGEMENT
 
14.1.           Infringement. In the event that either party to this Agreement
shall learn of the substantial infringement of any Company Patent Rights under
this Agreement, such party shall notify the other party in writing of such
infringement and both parties shall use their best efforts in cooperation with
each other to terminate such infringement without litigation.
 
14.2.           Legal Action. Murphy in its sole discretion may elect to take
legal action against the infringement of Company Patent Rights. However, in the
event Murphy elects to bring suit in accordance with this Section, Company may
thereafter join such suit at its own expense.
 
14.3.           Costs. Such legal action as is decided upon shall be at the
expense of the party to bring the action and all recoveries recovered thereby
shall belong to such party, provided, however, that recoveries from legal
actions brought jointly by Company and Murphy shall be shared by them in
proportion to the sharing of revenue provided in Section 3.1, after paying the
reasonable legal expenses of both parties.
 
 
 

--------------------------------------------------------------------------------

 
 
14.4.           Cooperation and Control. Each party agrees to cooperate with the
other in litigation proceedings instituted hereunder but at the expense of the
party on account of whom suit is brought for out-of-pocket expenses. Such
litigation shall be controlled by the party bringing the suit. Each party may be
represented by counsel of its choice at its own expense.
 
15.           INDEMNIFICATION AND INSURANCE
 
15.1.           Indemnification of Company. Murphy shall indemnify, hold
harmless and defend Company, its directors, officers, employees, and agents (an
“Indemnified Party”) against any and all claims, suits, losses, liabilities,
damages, costs, fees and expenses (including reasonable attorneys’ fees)
resulting from or arising out of the exercise of the rights granted under this
Agreement or any subsequent license or sublicense. This indemnification shall
include, but is not limited to, any and all claims alleging products liability.
The provisions of this Section shall not apply to the willful misconduct or
gross negligence of an Indemnified Party.
 
15.2.           Indemnification of Murphy. Company shall indemnify, hold
harmless and defend Murphy, its directors, officers, employees, and agents
(“Indemnified Party”) against any and all claims, suits, losses, liabilities,
damages, costs, fees and expenses (including reasonable attorneys’ fees)
resulting from or arising out of any breach of any representation, warranty or
covenant set forth in this Agreement. The provisions of this Section shall not
apply to the willful misconduct or gross negligence of an Indemnified Party.
 
15.3. Insurance. Throughout the term of this Agreement, and to the extent
applicable from and after the date of commencement of clinical trials for a
Covered Product, Murphy shall maintain commercially issued policies of insurance
which provide coverage and limits as required by statute or as it deems
necessary to prudently insure the activities and operations of Murphy.
 
15.4.           Notice of Indemnification Claim. Company shall promptly notify
Murphy in writing of any claim or suit brought against Company in respect of
which Company intends to invoke the provisions of Article 15. Murphy shall keep
Company informed on a current basis of its defense of any claims pursuant to
Article 15.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           NOTICES
 
16.1.           Notices. Any notice or payment required to be given by one party
to the other under this Agreement shall be deemed to have been properly given
and to be effective (a) on the date of delivery if delivered in person, by
confirmed fax, or by overnight delivery service, or (b) five (5) days after
mailing if mailed by first-class certified mail, postage paid and deposited in
the United States mail, to the respective addresses given below, or to such
other address as it shall designate by written notice given to the other party.
 
 

In the case of the Unigene:
Unigene Laboratories, Inc.
110 Little Falls Road
Fairfield, NJ 07004
Attn: Chief Executive Officer
Tel: (973)265-1100
Fax: (973)335-0972
    With copy to:
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Attn: David J. Dykeman
Tel: 617-310-6009
Fax: 617-310-0909
    In the case of Kieran Murphy, LLC:
Kieran Murphy, LLC
100 West Road, Suite 300
Towson, MD 21204
    With copy to:
Andrew Currier
Perry & Currier
Patent & Trademark Agents
1300 Yonge Street, Suite 500
Toronto, Ontario
CANADA M4T 1X3
Tel: 416-315-3092
Fax: 416-920-1350

 
 
 

--------------------------------------------------------------------------------

 
 
17.           ASSIGNABILITY
 
17.1.          Assignability. The rights and obligations in and to this
Agreement shall be binding upon and inure to the benefit of the parties, their
legal representatives, successors and assigns. Neither party may assign this
Agreement without the prior written consent of the other party, which consent
shall not be unreasonably withheld, except in connection with the sale or merger
of its entire business. Any attempted assignment or transfer of such rights or
obligations without such consent, except as provided herein, shall be void and
shall automatically terminate all rights of the party attempting to do so under
this Agreement.
 
18.           LATE PAYMENTS
 
18.1.          Late Payments. In the event any royalty payments due Company
hereunder are not received when due, Murphy shall pay to Company interest
charges at a rate of ten percent (10%) per annum or the highest rate permitted
by law, if less than ten percent (10%). Such interest shall be calculated from
the date payment was due until actually received by Company.
 
19.           WAIVER
 
19.1.          Waiver. It is agreed that failure to enforce any provisions of
this Agreement by a party shall not be deemed a waiver of any breach or default
hereunder by the other party. It is further agreed that no express waiver by
either party hereto of any breach or default of any of the covenants or
agreements herein set forth shall be deemed a waiver as to any subsequent and/or
similar breach or default.
 
20.           GOVERNING LAW
 
20.1.           Governing Law. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS, but the scope and validity of any patent or patent
application shall be governed by the applicable laws of the country of such
patent or patent application. Each party to this Agreement irrevocably consents
to the exclusive jurisdiction of the federal and state courts located in the
state of New Jersey for all matters arising directly or indirectly herefrom.
 
 
 

--------------------------------------------------------------------------------

 
 
21.           CONFIDENTIALITY
 
21.1.           Confidentiality. The receiving party shall not transfer any
samples or disclose any Confidential Information of the disclosing party to any
third party other than in confidence to those of the receiving party’s own
employees and attorneys to whom disclosure is necessary, on a “need to know”
basis, to carry out the receiving party’s rights and obligations hereunder. The
receiving party shall not make any other use (commercial or otherwise) of the
Confidential Information except as contemplated under this Agreement without the
prior written consent of the disclosing party. At all times the receiving party
shall protect the disclosing party’s Confidential Information with at least the
same degree of care it uses to protect its own Confidential Information, such
care to be of the type and degree of care that would be used by a reasonable and
prudent business person. The obligations of confidentiality and restrictions on
the use of Confidential Information contained herein shall continue in force for
a period of five (5) years following any termination of this Agreement.
 
21.2.           Exceptions. Confidential Information shall not include any
information which the receiving party can prove falls into any of the following
categories:
 
 
(a)
information that is now known or becomes known to the public through no fault of
receiving party;

 
(b)
information that at the time of disclosure by the disclosing party, was already
known to the receiving party;

 
(c)
information that is or was disclosed to the receiving party, free of any
obligation of confidentiality, by a third party who has the right to disclose
the same;

 
(d)
information that is independently developed by receiving party employees without
access to the disclosing party’s Confidential Information, as demonstrated by
competent proof; or

 
(e)
as required to be disclosed by judicial authorities, provided that the receiving
party promptly informs the disclosing party in writing of such obligation and
affords the disclosing party the opportunity to oppose such order.

 
 
 

--------------------------------------------------------------------------------

 
 
21.3.           Ownership of Confidential Information. Except as expressly
provided herein to the contrary, Confidential Information is, and will remain,
the property of the disclosing party, and the receiving party has no claim of
ownership to the Confidential Information of the disclosing party. At the
written request of the disclosing party, the receiving party agrees to return to
the disclosing party any Confidential Information furnished by the disclosing
party containing any Confidential Information (regardless of form or author),
and all copies thereof, provided, however, that the receiving party may retain a
copy of Confidential Information received from the disclosing party solely for
legal archival purposes. In the event the receiving party has included
Confidential Information of the other party in any of its own internally
prepared documents, the receiving party shall not be obligated to deliver those
internal documents to the disclosing party, but the receiving party shall
collect and segregate all such internal documents from its other files and shall
certify in writing to the disclosing party that such internal documents: (a)
have been collected and segregated, (b) will not be duplicated, and (c) will be
maintained confidential in accordance with this Agreement or have been
destroyed.
 
21.4. Terms of Agreement. The parties agree that this Agreement and the terms
hereof shall be considered Confidential Information of both parties.
Notwithstanding the foregoing, either party may disclose such terms as are
required to be disclosed under structures of confidentiality to bona fide
potential investors or lenders, or as otherwise required pursuant to applicable
law.
 
21.5. Authorized Disclosure. Each party may disclose Confidential Information
belonging to the other party solely to the extent such disclosure is reasonably
necessary in the following instances:
 
(a)            filing or prosecuting patents relating to the Agreement;
(b)            FDA, SEC and other required governmental or regulatory filings;
(c)            prosecuting or defending litigation;
(d)            complying with applicable court orders or governmental
regulations; or
(e)            conducting pre-clinical or clinical trials.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, in the event a party is required to make a
disclosure of the other party’s Confidential Information pursuant to this
Section 21.5, it shall give reasonable advance notice to the other party of such
disclosure and use efforts to secure confidential treatment of such information
at least as diligent as such party would use to protect its own confidential
information, but in no event less than reasonable efforts. In any event, the
parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. The parties shall consult with each other on the
provisions of this Agreement to be redacted in any filings made by the parties
with the SEC or as otherwise required by law.
 
21.6.            Prior Confidentiality Agreements. Company and Murphy agree that
the confidentiality provisions set forth in this Article 21 shall govern all
disclosures of Confidential Information after the Effective Date and that any
disclosures prior to the Effective Date shall be governed by the Confidentiality
Agreement dated May 19, 2004 by and between the parties hereto.
 
22.           MISCELLANEOUS
 
22.1.           Headings. The headings of the several articles are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
 
22.2.           Binding Agreement. This Agreement will not be binding upon the
parties until it has been signed below on behalf of each party by a duly
authorized representative.
 
22.3.           Amendment or Modification. No amendment or modification hereof
shall be valid or binding upon the parties unless and until made in writing and
signed on behalf of each party by a duly authorized representative.
 
22.4.           Entire Understanding. This Agreement embodies the entire
understanding of the parties and shall supersede all previous and
contemporaneous communications, representations or understandings, either oral
or written, between the parties relating to the subject matter hereof, with the
exception of the Confidentiality Agreement between the parties dated May 19,
2004, which shall remain in full force and effect for disclosures prior to the
Effective Date. This Agreement, together with any exhibits, schedules, or
appendices hereto identified herein, represents the entire understanding between
Company and Murphy with respect to the subject matter of this Agreement and
supersedes any and all implied or express understandings, agreements or
obligations between the parties with respect thereto, whether written or oral.
 
 
 

--------------------------------------------------------------------------------

 
 
22.5.           Severability. In case any of the provisions contained in this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
(i) such invalidity, illegality or unenforceability shall not affect any other
provision hereof (ii) the particular provision, to the extent permitted by law,
shall be reasonably construed and equitably reformed to be valid and enforceable
and (iii) this Agreement shall be construed as if such invalid or illegal or
unenforceable provisions had never been contained herein.
 
22.6.           No Publicity. Neither Murphy nor its Affiliates shall originate
any publicity, news release or other public announcement, written or oral,
relating to this Agreement or the existence of an arrangement between the
parties, except as required by law, without the prior written approval of
Company, which approval shall not be unreasonably withheld. Neither party will
originate any publicity, news release, or other public announcement, written or
oral, whether to the public press, to stockholders, or otherwise, relating to
this Agreement, to any amendment hereto or to performance hereunder or the
existence of an arrangement between the parties, without the prior written
approval of the other party, except as required by law; provided, however, that
Murphy may, on a confidential basis, inform prospective investors of the terms
of this Agreement and the performance of the parties hereunder.
 
22.7.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
22.8.           Independent Contractor. Nothing herein shall be deemed to
constitute one party as the agent or representative of the other party or both
parties as joint venturers or partners. Each party as an independent contractor.
Nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any person or entity other than the parties hereto and their
respective successors, legal representatives and permitted assigns any rights or
remedies under or by reason of this Agreement other than as expressly provided
herein.
 
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, both Company and Murphy have executed this Agreement, in
duplicate originals, by their duly authorized representatives on the Effective
Date
 

 UNIGENE LABORATORIES, INC.     KIERAN MURPHY, LLC               By:
/s/ Gregory Mayes
  By:
/s/ Kieran Murphy
            Date: September 15, 2011   Date: September 15, 2011  

                                                                     
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
COMPANY PATENT RIGHTS
 
Matter Number
Matter Name
Patent/Application No.:
P+C Ref
133302-546492/AU
CEMENT II
2007352435
P1695AU02
133302-546493/CA
CEMENT II
2685407
P1695CA02
133302-546494/CN
CEMENT II
2007800527395
P1695CN02
133302-546495/EP
CEMENT II
77763688
P1695EP00
133302-546496/JP
CEMENT II
2010-506155
P1695JP00
133302-546405/US
CEMENT I
11/254,640
P1695US01
133302-546416/US
CEMENT II
11/796,439
P1695US02

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
POTENTIAL ENCUMBRANCES TO COMPANY PATENT RIGHTS
 
1.           Patent Security Agreement with Victory Park Management dated
September 30, 2008 and Termination and Release of Security Interest dated
September 13, 2011, and Patent Security Agreement with Victory Park Management
dated August 24, 2009 and Termination and Release of Security Interest dated
September 14, 2011.
 
2.           License Option Agreement with Yale University dated September 1,
2005.
 